Lyle Kyle Director Legislative Council Room 46 State Capitol Denver, CO 80203
Dear Mr. Kyle:
This opinion letter is in response to your November 10, 1981 letter in which you inquired about your authority to pay the four legislative members of the Reapportionment Commission a per diem of $50 in addition to the per diem that they receive for attending legislative interim committee meetings or Joint Budget Committee meetings.
QUESTION PRESENTED AND CONCLUSION
Are legislators who are members of both the Reapportionment Commission and an interim legislative committee entitled to separate compensation for attendance at the meetings of each when those meetings occur on the same day.
     My conclusion is "yes." It is my opinion that legislators are entitled to separate compensation for attendance at meetings of duly constituted legislative committees and the Reapportionment Commission when those meetings occur on the same day.
ANALYSIS
The Colorado Constitution provides the best frame of reference for the answers to the question posed in your request. It mandates that members of the general assembly must receive a salary and expenses and that members of the Reapportionment Commission must receive compensation and expenses. The controlling provisions are article V, section 6 and article V, section 48(1)(f).
When reviewing these provisions, several tenets of constitutional construction must be observed. Words and phrases are to be given their common meanings. If the words or phrases are plain and unambiguous, the language must be enforced as written. A-BCattle Company v. United States, 196 Colo. 539, 589 P.2d 57
(1978). When interpreting constitutional provisions, strong consideration must be given to the intent of the constitutional provisions in question. People v. YDM, 197 Colo. 403,593 P.2d 1356 (1979).
Two separate entities were created under the constitution. Pursuant to article V, section 1, the general assembly was established to provide legislative functions. Under article V, section 48, the constitution established the Reapportionment Commission, whose function is to establish senatorial and representative districts for the legislature of the State of Colorado.
The constitution states how the members of the general assembly and the members of the Reapportionment Commission are to be paid. Article V, section 6 states:
     Each member of the general assembly shall receive such salary and expenses as are prescribed by law.
Article V, section 48(1)(f) states:
     The general assembly shall appropriate sufficient funds for the compensation and payment of expenses of the commission members and any staff employed by it.
Article V, section 6 and article V, section 48 are exclusive. There is no limitation in section 48 on section 6, and conversely, there is no limitation in section 6 on section 48. Thus, pursuant to the tenet of constitutional construction that each word or phrase must be read in context and must be given effect, a member of an interim legislative committee would also be entitled to reimbursement as a member of the Reapportionment Commission, even if those meetings occurred on the same day.
The concern expressed in your request apparently stems from the use of the term "per diem" in C.R.S. 1973, 2-2-307(9)(a). It is extremely important to note that the phrase "per diem" is not used in either article V, section 6 or article V, section 48(1)(f). Rather, section 6 refers to "salary" and section 48 refers to "compensation." The use of these terms indicates an intent to pay for services provided by legislators at legislative sessions or at Reapportionment Committee meetings. Thus, legislators are paid for attendance at those meetings and not for the day or time spent at those meetings. If the constitution had intended to limit reimbursement based upon time, rather than performance of various constitutional functions, it would have so stated.
The legislature has also interpreted these constitutional provisions to permit payment to legislators for attendance at interim legislative committees and at Reapportionment Committee meetings. Such legislative construction, while not conclusive, is entitled to consideration. Bedford v. White, 106 P.2d 469,106 Colo. 439 (1940). The specific statutes in question are C.R.S. 1973, 2-2-307(9)(a) and section 4 of House bill 1614. C.R.S. 1973, 2-2-307(9)(a) provides that each legislator shall be paid the sum of $50 per day, not to exceed $2,500 per calendar year for necessary attendance at meetings of the Legislative Council or committees established by the Legislative Council or interim committees authorized by law or by joint resolution or the Committee on Legal Services while the general assembly is in recess for more than three days or is not in session. House bill 1614, section 4, states:
     Members of the commission shall receive a per diem of $50 for attendance at regularly scheduled meetings of the commission.
As with the aforementioned constitutional provisions,2-2-307(9)(a) and section 4 of House bill 1614 are exclusive. House bill 1614 places no limitations on 2-2-307(9)(a), and conversely,2-2-307(9)(a) places no limitations on section 4 of House bill 1614. Because there are no limitations which are stated or which can fairly be implied from the language of either statute, it must be concluded that legislators who are members of both interim committees and the Reapportionment Commission may be paid for attendance at each meeting even if those meetings occur on the same day.
Parenthetically, it should be noted that this analysis does not mean that a legislator may be paid for each legislative meeting or function that he attends on the same day. C.R.S. 1973,2-2-307(9)(a) limits payment to $50, regardless of the number of meetings attended. This is indicated by the fact that2-2-307(9)(a) uses the term "meetings." The fact that the plural "meetings" is used indicates that the maximum that can be paid is $50 per day, regardless of the number of legislative functions attended.
SUMMARY
In summary, it is my conclusion that you should authorize payment of $50 per day for attendance by a legislator at a duly constituted interim legislative committee meeting and another payment of $50 for attendance at an authorized meeting of the Reapportionment Commission.
Very truly yours,
                              J.D. MacFARLANE Attorney General
LEGISLATORS
H.B. 1614 (1981 Sess.)
C.R.S. 1973, 2-2-307(9)(a)
Colo. Const. art. V, § 6
Colo. Const. art. V, § 48
LEGISLATIVE BRANCH Legislative Council
Legislators must be paid for attendance at both Reapportionment Commission meetings and for meetings of interim legislative committees.